Citation Nr: 0938875	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars on the left 
shoulder, back, and right lower leg.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for the 
above-referenced claims.  

A video conference hearing before a Veterans Law Judge was 
scheduled in this matter in June 2007, for which the Veteran 
failed to appear.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has a PTSD diagnosis that was caused by or incurred 
in service.

2.  A current scar disability on the left shoulder, back, and 
right lower leg was not manifested as a result of an injury 
or occurrence during the Veteran's period of active service.

3.  The evidence of record does not show that the Veteran's 
current bilateral hearing loss was incurred in or aggravated 
by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).

2.  The criteria for entitlement to service connection for 
scars on the left shoulder, back, and right lower leg have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in July 2005 and December 2005, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what 
information he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
psychoses and certain organic diseases of the nervous system, 
may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

With respect to the PTSD claim, the Veteran contends that he 
has PTSD as the result of his military service.  Having 
reviewed the evidence of record and all pertinent laws, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection in this instance, and the 
claim must be denied.  

The Board notes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 128.  
The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Id. 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
 
For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor.  See Dizoglio, 9 Vet. App. at 164.  Therefore, the 
veteran's lay testimony and statements are insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147, citing Moreau, 9 Vet. App. at 395. 

The Veteran's service personnel records were obtained and 
reflect his active service in the U.S. Army, to include 
service in the Republic of Vietnam.  His DD 214 reflects that 
he was awarded the Purple Heart service medal and the Combat 
Infantry Badge.  Thus, as the service personnel records 
reflect that the Veteran engaged in combat, the Board 
concedes that the Veteran sustained in-service combat 
stressors.  

The Veteran's service treatment records were obtained and 
have been associated with the claims file.  A May 1967 
service treatment record shows that the Veteran was treated 
for and cured of combat fatigue.  The August 1969 separation 
report of medical examination shows that his psychiatric 
evaluation was normal.  The associated August 1969 report of 
medical history shows that the Veteran denied having trouble 
sleeping, depression, nightmares, or excessive worry.

The Veteran's VA outpatient treatment records have been 
associated with the claims file and are negative for 
treatment or a diagnosis of a psychiatric disorder following 
separation.

The Veteran underwent a VA PTSD examination in December 2005, 
at which time the claims file was reviewed.  The Veteran 
denied having nightmares or intrusive thoughts of his service 
in Vietnam.  He stated his belief that he was not more easily 
startled than others.  He stated that he socialized with a 
number of people.  On clinical evaluation, the Veteran was 
found to be neatly groomed, with an euthymic mood and 
appropriate affect.  His thought processes and associations 
were logical; his memory was grossly intact; and his insight 
and judgment were adequate.  He denied suicidal ideation but 
reported occasional homicidal ideation without intent.  The 
diagnosis was "PTSD, not found."  The examiner stated that 
he did not find evidence of PTSD during the examination, but 
that he could not rule out the possibility that the Veteran 
does have PTSD.  He indicated that the Veteran did not report 
sufficient symptomatology to warrant a PTSD diagnosis and 
that he could not establish a nexus between any stressor and 
his PTSD symptoms.  The examiner also concluded that he did 
not find evidence of another psychiatric disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for PTSD.  A review of the competent 
medical evidence of record does not show that the Veteran 
currently has a diagnosis of PTSD.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


In this regard, the Board acknowledges the May 1967 service 
treatment record showing treatment for combat fatigue, of 
which the Veteran was noted to have been cured.  The Board 
finds that the Veteran's August 1969 separation report of 
medical examination, which was completed during the month of 
discharge, is highly probative as to the Veteran's condition 
at the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to her current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The August 1969 
separation report of medical examination is entirely negative 
for any symptoms associated with a psychiatric condition and 
weighs heavily against the claim.  In the associated August 
1969 report of medical history, the Veteran denied having any 
psychiatric symptomatology.  The service medical records 
supports a conclusion that the Veteran's diagnosis of combat 
fatigue was acute, transitory, and without any residual 
symptomatology, as the August 1969 separation report of 
medical examination shows no psychiatric conditions at the 
time of discharge.

Moreover, the Board finds the December 2005 VA examiner's 
opinion that the Veteran did not have PTSD to be probative.  
While the examiner indicated that he could not rule out the 
possibility that the Veteran has PTSD, he concluded that he 
did not report sufficient symptomatology to warrant a PTSD 
diagnosis.  Thus, there was no definitive DSM-IV PTSD 
diagnosis rendered.  The VA examiner's opinion is considered 
probative as it is definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight, nor has he 
submitted competent medical evidence that he has a diagnosed 
psychiatric condition that is related to his military 
service.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Under these circumstances, for the Board to conclude that the 
Veteran has PTSD related to his military service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer, 3 Vet. 
App. at 225.

In so determining, the Board recognizes that any contentions 
the Veteran has advanced regarding the occurrence of any in-
service stressors related to combat are accepted as to have 
occurred in light of his documented combat service.  In view 
of the fact that the Veteran engaged in combat, the Board is 
sympathetic to the Veteran's contentions and finds him to be 
no doubt sincere in his belief that he has PTSD as the result 
of his military service.  To the extent that he contends that 
the evidence shows that he has PTSD due to his military 
service, the Board finds that there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Scars

Here, the Veteran has asserted that he incurred wounds to his 
left shoulder, back, and right lower leg during his period of 
active service, which has resulted in scars at these 
locations.  According to the Veteran, he incurred shrapnel 
wounds to the left shoulder and back, from which he now has 
residual scars.  He has asserted that he was injured by a 
punji stake during his service in Vietnam, which caused the 
residual scars to his right lower leg.  Having reviewed the 
evidence and all pertinent laws, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection and the claim must be denied.

The Veteran's service treatment records were reviewed and are 
negative for treatment for shrapnel wounds or punji stake 
wounds.  He was noted to have a scar on his right wrist 
during the August 1966 enlistment report of medical 
examination.  The scar on the right wrist was noted again on 
the August 1969 separation report of medical examination; no 
other scars were noted during the separation examination.  
The August 1969 report shows that clinical evaluation of the 
upper extremities, spine, and lower extremities was normal.

In the March 2006 rating decision, the RO gave consideration 
to the Veteran's receipt of the Purple Heart and Combat 
Infantry Badge and conceded that he incurred the claimed 
injuries to his shoulder, back, and right lower leg.

In December 2005, the Veteran underwent a VA scars 
examination, at which time he reported having sustained 
shrapnel and punji stake wounds during his military service.  
Physical examination revealed no evidence of the shrapnel 
wounds to the left posterior shoulder area.  There was no 
loss of tissue or tenderness noted in that area.  The Veteran 
stated that he did not have any residuals from the punji 
stake wound to the right lower leg.  On examination, the 
examiner stated that he was unable to identify a scar on the 
right leg.  There was no evidence of tissue loss, residual 
infection, or any other evidence that the injury occurred.  
The diagnosis was shrapnel wound to the left shoulder with no 
significant residuals or disability, and punji stake injury 
to the right lower leg with no significant disability or 
residuals.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for scars on the left shoulder, back and 
right lower leg.  The evidence of record does not show that 
the Veteran has a current diagnosis of any residuals of 
shrapnel or punji stake wounds, to include scars on the 
aforementioned areas.  The Board reiterates that a threshold 
requirement for the granting of service connection is 
evidence of a current disability and that without a current 
disability there can be no valid claim.   Brammer, 3 Vet. 
App. at 225.

The December 2005 VA examination report shows that the 
Veteran reported having residuals from the shrapnel wound 
injury to his left shoulder.  The VA examiner, however, 
concluded that there were no significant disability or 
residuals from the reported shrapnel wound.  To the extent 
the Veteran contends or the medical evidence of record 
contains complaints, treatment, or a diagnosis of pain, the 
Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999). 

The Board finds probative the December 2005 conclusion of the 
VA examiner which, upon clinical and diagnostic testing of 
the Veteran, determined that there was no disability or 
residuals of Veteran's left shoulder, back, or right lower 
leg.  This opinion is considered probative as it is 
definitive and based upon a physical examination of the 
Veteran and a complete review of the Veteran's entire claims 
file.  Accordingly, this conclusion is found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean, 13 Vet. App. at 448-
49.  The Veteran has not provided any competent medical 
evidence to rebut the conclusion against the claim or 
otherwise diminish its probative weight.  See Wray, 7 Vet. 
App. at 492-93. 

Consideration has been given to the Veteran's own assertions 
in support of his claim and the Board finds him to be sincere 
in his belief that he has scars as the result of his military 
service.  While he is certainly competent to describe the 
extent of his current symptomatology and his military 
experiences, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495. 



Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for scars on the left shoulder, back, and right 
lower leg.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Bilateral Hearing Loss

Here, the Veteran has essentially claimed that he has 
bilateral hearing loss that was incurred in or aggravated by 
his military service.  According to the Veteran, he 
experienced noise exposure due to his service in the 
artillery.  He reported that during his service in Vietnam an 
artillery round came in short, which knocked him back and 
caused one ear to bleed.  Having reviewed the evidence of 
record and all pertinent laws, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection in this instance and the appeal must be 
denied.

In addition to the legal criteria for service connection 
described above, the Board notes that under 38 C.F.R. § 
3.385, impaired hearing will be considered a disability for 
purposes of the laws administered by VA when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at lest three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.  The failure to meet these 
criteria at the time of the Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA 
had the burden to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

Here, the Veteran's service treatment records include an 
August 1966 entrance report of medical examination showing 
hearing loss in the right ear at 4000 Hertz.  The 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ


500
1000
2000
4000
RIGHT
5
0
0
40
LEFT
-5
-5
-5
0

The Veteran's hearing was evaluated again at the time of 
separation in August 1969, at which time pure tone 
thresholds, in decibels, were as follows:  




HERTZ


500
1000
2000
4000
RIGHT
5
5
0
40
LEFT
5
-5
-5
0

He was noted to have high frequency hearing loss.

In December 2005, the Veteran underwent a VA audiological 
examination, at which time the claims file was reviewed.  The 
Veteran reported a history of in-service noise exposure as 
described above and denied any occupational or recreational 
noise exposure following separation.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
85
90
LEFT
20
20
40
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss in the right 
ear from 250 to 500 Hertz; within normal limits from 1000 to 
1500 Hertz, and a falling mild to severe hearing loss from 
2000 Hertz.  The diagnosis for the left ear was mild 
sensorineural hearing loss at 2000 Hertz and then sloping to 
a severe hearing loss from 3000 to 6000 Hertz.  The examiner 
noted that the Veteran had mild hearing loss at 4000 Hertz in 
the right ear at enlistment and normal hearing in the left 
ear.  He stated that the Veteran's separation examination 
report revealed that his hearing remained unchanged in the 
right ear and was still within normal limits in the left ear.  
Based on these factors, the examiner opined that the 
Veteran's hearing loss is not related to noise exposure.  He 
further stated that the Veteran's hearing loss was pre-
existing in the right ear at enlistment and was not further 
aggravated by his military service and that his hearing was 
within normal limits in the left ear at separation.  

Hearing Loss in the Right Ear

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The service treatment records include his 
entrance report of medical examination dated in August 1966 
that specifically includes audiometric findings of defective 
hearing in the right ear at 4000 Hertz.  There is no 
competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  Therefore, the 
Veteran is not presumed to have been sound upon entry with 
respect to his hearing in the right ear, and is deemed to 
have had hearing loss in the right ear which existed prior to 
service.     
 
Having found clear and unmistakable evidence of a pre-
existing disability in the right ear, the next inquiry is 
whether there is clear and unmistakable evidence that the 
disability was not aggravated during service. 
 
In this regard, the Board finds probative the December 2005 
opinion of the VA examiner who stated that the Veteran's 
right ear hearing loss identified at enlistment was not 
further aggravated by his military service.  The examiner 
explained that the Veteran entered service with a high 
frequency hearing loss at 4000 Hertz in the right ear and 
that his hearing in that ear remained unchanged at the time 
of separation.  This opinion is considered probative as it 
was definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean, 13 Vet. App. at 448-49. 
 
The competent medical evidence of record does not show that 
the Veteran's pre-existing hearing loss in the right ear was 
in any way aggravated by his period of active service.  In 
fact, the December 2005 VA examination report specifically 
sets forth that the right ear hearing loss identified at 
enlistment was not aggravated by service.  Given the medical 
evidence against the claim, for the Board to conclude that 
the Veteran's right ear hearing loss was aggravated by 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 
5 Vet. App. at 33. 
     
Clear and unmistakable evidence shows that the Veteran's 
right ear hearing loss pre-existed his entry into active 
service and was not chronically aggravated during such 
service.  Essentially, the Board finds that there is no 
competent evidence of record showing that the underlying 
disability underwent a permanent increase in disability.  
Therefore, the Board concludes that service connection for 
hearing loss in the right ear is not warranted. 

Hearing Loss in the Left Ear

Similarly, the Board finds that the preponderance of the 
evidence is against the  claim for service connection for 
hearing loss in the left ear.  The Board first notes that in 
the case of the Veteran's left ear hearing impairment claim, 
the presumption of soundness attaches because his hearing was 
normal at the time of enlistment for the left ear.  While the 
medical evidence shows that the Veteran currently suffers 
from hearing loss in the left ear as defined by 38 C.F.R. 
§ 3.385, such medical evidence does not demonstrate that his 
current hearing loss is etiologically related to his period 
of active service.  The Board notes that the Veteran's 
service treatment records, specifically the August 1969 
separation examination report, are negative for findings of 
impaired hearing or diagnoses regarding the Veteran's left 
ear.  The Board also points out that the medical evidence 
does not show a diagnosis of left ear hearing loss until the 
December 2005 VA examination, more than thirty-six years 
after his separation from active service.  Accordingly, his 
claim has not been established based on the legal presumption 
given for diseases that manifest within one year from the 
date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active 
duty service can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


In further consideration of this issue, the Board gives 
significant weight to the December 2005 VA examiner's opinion 
that the Veteran's hearing loss was not related to his 
military noise exposure.  The Board reiterates that the 
weight given the VA examiner's opinion is appropriate given 
that the December 2005 opinion was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, it is found to 
carry significant weight.  See Prejean, 13 Vet. App. at 448-
49.  The Veteran has not provided any competent medical 
evidence to rebut the opinion against his claim or otherwise 
diminish its probative weight.  See Wray, 7 Vet. App. at 492-
93.

Conclusion for Hearing Loss Claim

Consideration has been given to the Veteran's own statements 
that he has bilateral hearing loss as the result of his 
military service.  While the Board is sympathetic to the 
Veteran's own statements and believes that he is competent to 
report his current symptomatology, he does not have the 
requisite special medical knowledge necessary to render an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 495; 38 C.F.R. § 3.159. 

Given the absence of competent medical evidence or credible 
lay evidence in support of the Veteran's claim, for the Board 
to conclude that the Veteran has bilateral hearing loss that 
was incurred in or aggravated by his military would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33.  

Based on the foregoing, in the absence of a competent medical 
opinion linking the Veteran's currently diagnosed bilateral 
hearing loss to his military service, the Board finds that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement service connection for PTSD is denied.

Entitlement to service connection for scars on the left 
shoulder, back, and lower right leg is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


